Citation Nr: 0812892	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-25 910	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran has been shown to have PTSD that is causally 
or etiologically related to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
PTSD was caused by events he experienced in Vietnam.  Because 
the claim of service connection for PTSD on appeal is being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).
Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) a medical diagnosis 
of the disorder, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, as established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
evidence is in relative equipoise as to whether the veteran 
has PTSD related to service.  Resolving the equipoise rule in 
the veteran's favor, the Board concludes that the veteran is 
entitled to service connection for PTSD.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The Board notes that the RO has conceded that the veteran has 
a verified in-service stressor.  In particular, in the 
veteran's December 2003 statement in support of claim and his 
January 2004 PTSD questionnaire, the veteran contended that 
he witnessed the shooting of his friend, L.B., during service 
in Vietnam in 1968, and that the fellow serviceman later died 
of that wound.  In February 2004, the U.S. National Archives 
& Records Administration verified that L.B. died in May 1968 
in the Republic of Vietnam by accidental self-destruction.  
The May 2005 statement of the case acknowledges the 
verification of this stressor.  As such, the remaining 
question is the medical question of whether the veteran has 
been diagnosed as having PTSD, and if so, whether that 
diagnosis is related to the veteran's verified in-service 
stressor.  

On this point, there is conflicting evidence.  The veteran's 
primary medical provider referred him to the Veterans Affairs 
Medical Center (VAMC) for a PTSD assessment, which was 
conducted in December 2003.  A clinical nurse specialist 
performed an extensive evaluation, in which she indicated 
that she had reviewed the veteran's mental health assessment 
from his primary medical care provider, including the 
veteran's pre-military and post-military history, and 
subsequently diagnosed him with PTSD due to his having 
witnessed the death of his close friend, L.B.  In rendering 
this diagnosis, the clinical nurse specialist specifically 
noted the veteran's in-service stressor, noting that the 
veteran was with a group of friends after work, when another 
Marine stuck a gun into the ribs of his friend L.B., and 
pulled the trigger.  The bullet went through both of L.B.'s 
lungs, and the veteran watched his friend die.  The clinical 
nurse specialist noted that after this incident, the veteran 
stated that he felt shocked, helpless, and then angry.  The 
clinical nurse specialist also went through the DSM-IV 
criteria and how the veteran met each element.  

In addition, a subsequent evaluation was conducted by a VA 
psychiatrist in January 2004.  The VA psychiatrist reviewed 
the veteran's mental health assessment from his primary care 
medical provider and the evaluation by the clinical nurse 
specialist.  The VA psychiatrist noted that the write up by 
the clinical nurse specialist was an excellent diagnostic 
assessment of the veteran's condition.  Just as the clinical 
nurse specialist had done, the VA psychiatrist noted that the 
veteran had been exposed to a very traumatic event, 
witnessing the death of his close friend L.B., and that since 
that time, the veteran has had difficulty with chronic 
irritability.  After a thorough analysis of the veteran's 
medical history, current symptoms and stressors, the VA 
psychiatrist confirmed the clinical nurse specialist's 
assessment of the veteran, and likewise diagnosed the veteran 
with PTSD.  

However, the February 2004 VA examiner, also a psychiatrist, 
stated that all DSM IV PTSD non-combat criteria were not 
fulfilled in this case.  After reviewing the veteran's claims 
file, the VA examiner noted that the veteran had "few 
symptoms," and that his level of functioning was not 
affected "significantly."  As such, the February 2004 VA 
examiner did not diagnose the veteran as having PTSD, but did 
diagnose depressive disorder, not otherwise specified.  The 
VA examiner stated that it was as likely as not that the 
depression could be connected with the veteran's experience 
in the service. 

Based on this record, the Board finds that there is a 
question as to whether the veteran has PTSD as a result of 
his military service.  The law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, which includes medical opinions.  Provided that a 
medical opinion offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board, of 
course, is not free to reject medical evidence on the basis 
of its own unsubstantiated medical conclusions.  Flash v. 
Brown, 8 Vet. App. 332 (1995).

The February 2004 VA examiner opined that the veteran did not 
have PTSD; however he did concede that the veteran had an 
Axis I psychiatric disorder, depressive disorder, not 
otherwise specified, that was connected to service.  On the 
other hand, the VA clinical nurse specialist concluded that 
the veteran does have PTSD related to service, and the VA 
psychiatrist also diagnosed PTSD while referencing the in-
service stressor.  Both the VA clinical nurse specialist and 
the VA psychiatrist were extremely thorough in their review 
of the evidence of record, and both specifically addressed 
the relationship between the veteran's PTSD and his in-
service stressor.  Furthermore, at a VAMC appointment in 
December 2005, the veteran tested positive on a PTSD screen 
test.  The December 2005 VAMC report noted that the veteran 
would continue to be seen for follow up on PTSD issues, and 
would continue to take medication for his PTSD symptoms.  

Although the February 2004 VA examiner explained why the 
veteran does not have PTSD, the Board notes that a clear PTSD 
diagnosis made by a mental health care professional must be 
presumed, unless evidence shows to the contrary, to have been 
made in accordance with the applicable DSM criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor.  Mental health professionals are experts and 
are presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  Indeed, both the VA clinical nurse specialist and 
the February 2004 VA examiner specifically addressed each of 
the DSM-IV criteria in conducting their respective 
evaluations of this veteran.  As such, the Board finds that 
there is reasonable doubt as to whether the veteran has a 
current diagnosis of PTSD that is related to his military 
service.

To the extent that there is any reasonable doubt as to 
whether the veteran currently has PTSD that is related to his 
military service, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran currently has PTSD related to his 
military service.  Accordingly, the Board concludes that 
service connection for PTSD is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


